Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.         

Response to Arguments 
2.	Applicant's arguments, filed on 10/28/2022 with respect to claims 11-14 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

     
         Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi (US 2007/0013488), (hereinafter, Hayashi) in view of Ruparelia et al., (US 2016/0364729), (hereinafter, Ruparelia).

Regarding claim 11, Hayashi discloses a machine for processing foods and packaging products (= RFID wireless tag providing unit 3 is attached to a vending machine for canned drink, see [0019]), comprising
 (i) control elements for controlling components of the machine (= controller 36 coupled to Transmitting/receiving circuit 35, see [0030]) and 
(ii) an operating console for operating the machine by means of the control elements (= RFID writer 34 writes information necessary for receiving an electronic service…under control of the controller 36, see [0034]; and keyboard 33 and keys arranged on the front side of the RFID wireless tag unit 3; and key board 33 is used for inputting a request for an electronic service toward the server device 4, see [0033]), 
the operating console of the machine having an RFID-interface (= RFID  wireless tag unit 3 is incorporated in a vending machine, see [0030]), and being configured in such a way that it receives data via the RFID-interface (= circuit 40 transmits information necessary (password/id number)  for receiving the electronic service to unit 3, see [0038] server device 4 extracts an ID number, a password or playback period and transmits the extracted data to the RFID wireless tag providing unit 3, see [0044]; and the transmitting/receiving circuit 12 of the cell phone 1 transmits the selected ID number, a password to the server device 4 through the internet line 5, see [0048]; whereby the ID number and password are being associated with the “data”).
Hayashi explicitly fails to disclose the claimed limitations of:
“wherein the data comprises two parts, a first part of the data  including authentication data and a second part of the data for establishing a data connection with a further device,
wherein the operating console is configured in such a way that an authentication of a user terminal is carried out by means of the authentication data,
 wherein the operating console is configured in such a way that it establishes a data connection with the user terminal in the event of a successful authentication of the user terminal, wherein the operating console is configured in such a way that it establishes the data connection with the further device using the second part of the data, and 
wherein the operating console is configured in such a way that, upon authentication of the user terminal, the operating console performs at least one of automatically searching for potential partner devices with which it is possible to establish the data connection or making the operating console visible to devices as a potential partner device”.
However, Ruparelia, which is an analogous art equivalently discloses the claimed limitations of:
“wherein the data comprises two parts, a first part of the data  including authentication data and a second part of the data for establishing a data connection with a further device (= ATM kiosk 104 is configured for communication with user device 102 via RFID, see [0035]; and  upon a successful login, the user device 102 and ATM kiosk 104 are securely paired via RFID/Bluetooth/NFC protocol, see [0050 and 0062]; wherein the successful login is being associated the “first part of the data”; and the secured pairing via RFID/Bluetooth/NFC protocol is being associated with the “second part of the data” ),
“wherein the operating console is configured in such a way that an authentication of a user terminal is carried out by means of the authentication data (= ATM kiosk 104 is configured for communication with user device 102 via RFID, see [0035]; and  upon a successful login, the user device 102 and ATM kiosk 104 are securely paired via RFID protocol, see [0050]),
 wherein the operating console is configured in such a way that it establishes a data connection with the user terminal in the event of a successful authentication of the user terminal (= ATM kiosk 104 is configured for communication with user device 102 via RFID, see [0035]; and  upon a successful login, the user device 102 and ATM kiosk 104 are securely paired via RFID protocol, see [0050]),
 wherein the operating console is configured in such a way that it establishes the data connection with the further device using the second part of the data (= user device 102 is configured to communicate with ATM Kiosk 104 through network 106, see [0038]; whereby is it well know that ATM kiosk is built to communicate/paired with further/other devices), 
and wherein the operating console is configured in such a way that, upon authentication of the user terminal, the operating console performs at least one of automatically searching for potential partner devices with which it is possible to establish the data connection or making the operating console visible to devices as a potential partner device”(= upon validation of the biometric sample, see [0053]; final inputs provided on the user device 102 are sent to the Banking module 116 through the ATM kiosk 104 to carry out required transaction, see [0054]; and ATM kiosk 104 is connected with network 106 and banking server 108, see [0028, 0032 and 0038]; whereby the Banking server 108 and network 106 are being associated with the “potential partner devices”; and  is it also well know that ATM kiosk could communicate with partner/other paired devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ruparelia with Hayashi for the benefit of achieving a communication system that includes multi-level authentication process thereby enhancing user’s security and experience. 

 Regarding claim 12, as mentioned in claim 11, Hayashi explicitly fails to disclose the  machine wherein the operating console is configured in such a way that, based on the data received via the RFID interface, it automatically selects one or more partner devices from the potential partner devices and automatically establishes a data connection with the selected partner device(s).
	However, Ruparelia, which is an analogous art, equivalently discloses the machine wherein the operating console is configured in such a way that, based on the data received via the RFID interface, it automatically selects one or more partner devices from the potential partner devices and automatically establishes a data connection with the selected partner device(s) (= ATM kiosk 104 connects to the Bank server 108 via Firewall and Gateway, see [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ruparelia with Hayashi for the benefit of achieving a communication system that includes multi-level authentication process thereby enhancing user’s security and experience. 

  4.     Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi and Ruparelia in view of Blanche et al., (US 2015/0319554), (hereinafter, Blanche).

Regarding claim 13, Hayashi discloses a machine for processing foods and packaging products (= RFID wireless tag providing unit 3 is attached to a vending machine for canned drink, see [0019]), comprising (i) control elements for controlling components of the machine (= controller 36 coupled to Transmitting/receiving circuit 35, see [0030]) and 
(ii) an operating console for operating the machine by means of the control elements (= RFID writer 34 writes information necessary for receiving an electronic service…under control of the controller 36, see [0034]; and keyboard 33 and keys arranged on the front side of the RFID wireless tag unit 3, see [0033]), 
the operating console of the machine having an RFID-interface, and being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received by the operating console via the RFID-interface
(= server device 4 extracts an ID number, a password or playback period and transmits the extracted data to the RFID wireless tag providing unit 3, see [0044]; and the transmitting/receiving circuit 12 of the cell phone 1 transmits the selected ID number, a password to the server device 4 through the internet line 5, see [0048]; whereby the ID number and password are being associated with the “authentication data”).
	Hayashi explicitly fails to disclose the claimed limitations of:
“wherein, the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication, wherein after the successful authentication the operating console is configured in such a way 2Application No. 16/338,976Docket No.: 30051/54168Amendment dated January 12, 2022After Final Office Action of November 12, 2021that the operating console (i) requests the user to confirm that one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user confirmation, carrying out the one or more automatically executable steps.”  
However, Ruparelia, which is an analogous art equivalently discloses the claimed limitations of:
“wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication (= ATM kiosk 104 is configured for communication with user device 102 via RFID, see [0035]; and  upon a successful login, the user device 102 and ATM kiosk 104 are securely paired via RFID protocol, see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ruparelia with Hayashi for the benefit of achieving a communication system that includes multi-level authentication process thereby enhancing user’s security and experience.
The combination of Hayashi and Ruperelia explicitly fails to disclose the claimed limitations of: 
“wherein after the successful authentication the operating console is configured in such a way 2Application No. 16/338,976Docket No.: 30051/54168Amendment dated January 12, 2022After Final Office Action of November 12, 2021that the operating console (i) requests the user to confirm that one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user confirmation, carrying out the one or more automatically executable steps.” 
However, Blanche which is an analogous art equivalently discloses the claimed limitations of:
 “wherein after the successful authentication the operating console is configured in such a way 2Application No. 16/338,976Docket No.: 30051/54168Amendment dated January 12, 2022After Final Office Action of November 12, 2021that the operating console (i) requests the user to confirm that one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user confirmation, carrying out the one or more automatically executable steps.”(= device 102 may initiate performing the pairing automatically, and/or may request confirmation that the pairing should be initiated, see [0023, 0018 and 0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Blanche with Hayashi and Ruperelia for the benefit of achieving a communication system that includes image triggering pairing procedures.

Regarding claim 14, Hayashi discloses a machine for processing foods and packaging products (= RFID wireless tag providing unit 3 is attached to a vending machine for canned drink, see [0019]), comprising 
(i) control elements for controlling components of the machine (= controller 36 coupled to Transmitting/receiving circuit 35, see [0030]) and 
(ii) an operating console for operating the machine by means of the control elements, the operating console of the machine having an RFID-interface (= RFID writer 34 writes information necessary for receiving an electronic service…under control of the controller 36, see [0034]; and keyboard 33 and keys arranged on the front side of the RFID wireless tag unit 3, see [0033]), and
           being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received by the operating console via the RFID-interface(= server device 4 extracts an ID number, a password or playback period and transmits the extracted data to the RFID wireless tag providing unit 3, see [0044]; and the transmitting/receiving circuit 12 of the cell phone 1 transmits the selected ID number, a password to the server device 4 through the internet line 5, see [0048]; whereby the ID number and password are being associated with the “authentication data”).
Hayashi explicitly fails to disclose the claimed limitations of:
“wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication, wherein after the successful authentication, the operating console is configured in such a way that the operating console (i) enables the user to select from among one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user selection, carrying out the selected one or more automatically executable steps”
However, Ruparelia, which is an analogous art equivalently discloses the claimed limitations of:
“wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication (= ATM kiosk 104 is configured for communication with user device 102 via RFID, see [0035]; and  upon a successful login, the user device 102 and ATM kiosk 104 are securely paired via RFID protocol, see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ruparelia with Hayashi for the benefit of achieving a communication system that includes multi-level authentication process thereby enhancing user’s security and experience.
The combination of Hayashi and Ruperelia explicitly fails to disclose the claimed limitations of: 
“wherein after the successful authentication, the operating console is configured in such a way that the operating console (i) enables the user to select from among one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user selection, carrying out the selected one or more automatically executable steps”.
However, Blanche which is an analogous art equivalently discloses the claimed limitations of:
 “wherein after the successful authentication, the operating console is configured in such a way that the operating console (i) enables the user to select from among one or more automatically executable steps are to be carried out, wherein the one or more automatically executable steps comprise establishing a data connection with a further device, and (ii) in response to the user selection, carrying out the selected one or more automatically executable steps”(= device 102 may initiate performing the pairing automatically, and/or may request confirmation that the pairing should be initiated, see [0023, 0018 and 0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Blanche with Hayashi and Ruperelia for the benefit of achieving a communication system that includes image triggering pairing procedures.

CONCLUSION             
5.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.